DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting 
1.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

2.       Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  11,125,794, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/44,996 and prior US. Pat. 11,125,794 can be compared as:
Instant Application 17/444,996
US. Pat. No. 11,125,794
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 8
Claim 4
Claim 8


3.       Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  10,161,975, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/44,996 and prior US. Pat. 10,161,975can be compared as:
Instant Application 17/44,996
US. Pat. No. 10,161,975
Claim 1
Claim 9
Claim 2
Claim 10
Claim 3
Claim 1
Claim 4
Claim 2



                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.      Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiliman (US. Pub. 2011/0320148; hereinafter “Hiliman”) in view of Hammerschmidt (US. Pub. 20120081105; hereinafter “Hammerschmidt”).
         Regarding claims 1 and similarly claim 3, taking claim 1 as an example, Hiliman discloses, in Figs. 1-10, method in a radio frequency (RF) spectrum analyzer (200) on a circuitry block (a combination of 205, 215, 220, 225, 235, 240), comprising:         receiving an input RF (a RF signal as shown in Fig. 2) to be analyzed on the circuitry block (see Fig. 2); and        outputting a digital representation of the frequency domain of the received input RF signal (see Figs. 4, 7, 9 and paragraphs [0018, 0024]).           Hiliman does not explicitly discloses that a circuitry block is a single integrated circuit.           Hammerschmidt discloses a spectrum analyzer on a single chip (see [0022] and Fig. 1b).            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the spectrum analyzer of Hiliman by forming the spectrum analyzer into the a single chip as taught by Hammerschmidt for purpose of providing the spectrum analyzer with a smaller size, using less space and materials, thus saving cost.
         Regarding claims 2 and similarly claim 4, Hiliman and Hammerschmidt discloses the method of claim 1, further comprising: displaying (by a display device, see Figs. 2, 5-6 of Hiliman) the digital representation of the frequency domain of the received input RF signal (see Figs. 4, 7, 9 and paragraphs [0018, 0024] of Hiliman).
6.      Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US. Pub. 2017/0069119; hereinafter “Bernard”) in view of Hammerschmidt.
         Regarding claims 1 and similarly claim 3, taking claim 1 as an example, Bernard discloses, in Figs. 2-3, method in a radio frequency (RF) spectrum analyzer (10, see [0019] and abstract) on a circuitry block (a combination of 23, 24, 26, 30), comprising:         receiving an input RF (a RF signal as shown in Fig. 2) to be analyzed on the circuitry block (see Fig. 2); and        outputting a digital representation of the frequency domain of the received input RF signal (see Figs. 2-3 and paragraphs [0018, 0019]).           Bernard does not explicitly discloses that a circuitry block is a single integrated circuit.           Hammerschmidt discloses a spectrum analyzer on a single chip (see [0022] and Fig. 1b).            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the spectrum analyzer of Bernard by forming the spectrum analyzer into the a single chip as taught by Hammerschmidt for purpose of providing the spectrum analyzer with a smaller size, using less space and materials, thus saving cost.
         Regarding claims 2 and similarly claim 4, Bernard and Hammerschmidt discloses the method of claim 1, further comprising: displaying (50 in Fig. 2 or 53 in Fig. 3 of Bernard) the digital representation of the frequency domain of the received input RF signal (see [0018-0019] of Bernard).

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nieto et al. (U.S Pat. 9118401) discloses a filter for a radio receiving device comprising one or more antennas configured to receive one or more radio frequency (RF) signals; one or more RF mixers operably coupled to the one or more antennas and configured to translate the one or more RF signals to one or more intermediate frequency (IF) signals; one or more passive analog circuits operably coupled to the one or more RF mixers and configured to perform one or more spectral filtering operations in a charge domain on the one or more IF signal to output a plurality of frequency slices; one or more vector combiners operably coupled to the one or more passive analog circuits and configured to perform one or more spatial filtering operations in the charge domain on the plurality of frequency slices to output a spatial-spectral filtered analog signal; and one or more analog-to-digital converter (ADC) units operably coupled to the one or more vector combiners and configured to convert the spatial-spectral filtered analog signal to one or more digital signals (see specification for more details).            Kuhn et al. (U.S Pub. 6512788) discloses an RF spectrum measurement analyzer and method and more particularly to a GSM output RF spectrum measurement analyzer and corresponding method. One preferred embodiment of the present invention is applicable to GSM applications. However, other embodiments could be applicable to the general class of Time Division Multiple Access (TDMA) signals of which GSM, PDC (Pacific Digital Cellular), NADC and the like are a part. According to one preferred embodiment of the present invention, the method includes the steps of acquiring an RF carrier signal; converting the acquired RF carrier signal to an IF signal; converting the IF signal to a digital signal of relatively wide bandwidth; FFT filtering the digital signal to measure multiple offset frequencies within the IF bandwidth; and mathematically applying a resolution bandwidth filter at each offset. A further embodiment includes the steps of inverse FFT filtering the output of the resolution bandwidth filter and measuring the power in the time domain (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/9/2022